Exhibit 10.11

FIRST AMENDMENT

LEVI STRAUSS & CO.

DEFERRED COMPENSATION PLAN FOR

EXECUTIVES AND OUTSIDE DIRECTORS

WHEREAS, Levi Strauss & Co. (“LS&Co.”) maintains the Levi Strauss & Co. Deferred
Compensation Plan for Executives and Outside Directors, amended and restated as
of January 1, 2011 (the “Plan”) to provide a deferred compensation program for a
select group of management, highly compensated employees or directors;

WHEREAS, Section 8.2 of the Plan provides that LS&Co. may amend the Plan at any
time and for any reason; and

WHEREAS, the amendment herein is within the delegated authority of Cathy Unruh.

WHEREAS, LS&Co. desires to amend the Plan, effective as of the execution date of
this First Amendment, to allow newly-eligible employees to elect to make ESIP
deferral contributions.

NOW THEREFORE, the Plan is hereby amended, effective as of the date this First
Amendment is executed below, in the following respects:

1. Section 3.3(b) of the Plan is hereby amended in its entirety to read as
follows:

 

  “(b) A Participant’s election form with respect to an ESIP Deferral
Contribution shall be filed with the Committee before the beginning of each Plan
Year in which the ESIP Deferral Contribution is earned; provided, however, that
for newly-eligible Employees, such election shall be filed with the Committee in
accordance with Section 3.5 below.”

2. Section 3.3(c) of the Plan is hereby amended in its entirety to read as
follows:

 

  “(c) Subject to Section 2.2, such deferral elections shall be irrevocable as
of the first day of the Plan Year to which the election form relates or for
newly-eligible Employees, and in accordance with Section 3.5 below, as of the
thirtieth day after the date the Employee or Director becomes eligible to
participate in the Plan.”

3. Section 3.5 of the Plan is hereby amended in its entirety to read as follows:

 

“3.5

Newly-Eligible Employees or Directors. Notwithstanding anything in the Plan to
the contrary, a newly-eligible Employee or Director shall be given thirty days
from the date he becomes eligible to participate in the Plan (as determined in
accordance with Treasury Regulation Section 1.409A-2(a)(7)(ii) and the “plan
aggregation” rules provided in Treasury Regulation Section 1.409A-1(c)(2)) to
complete and submit an election form with respect to Base Annual Salary, an
Annual Bonus, ESIP Deferral Contribution or Director Fees, as applicable, and
such election shall apply only to amounts paid for



--------------------------------------------------------------------------------

  services performed after the date on which the election is effective. If an
election made in accordance with this Section 3.5 relates to compensation earned
based upon a specified performance period, the amount eligible for deferral
shall be equal to (i) the total amount of compensation for the performance
period, multiplied by (ii) a fraction, the numerator of which is the number of
days remaining in the service period after the Participant’s deferral election
is made, and the denominator of which is the total number of days in the
performance period. Subject to Section 2.2, any deferral election made in
accordance with this Section 3.5 shall be irrevocable as of the thirtieth day
after the date the Employee or Director becomes eligible to participate in the
Plan.”

* * *

IN WITNESS WHEREOF, the undersigned has caused this First Amendment to be
executed this 26th day of August, 2011.

 

LEVI STRAUSS & CO. By:   /s/ Cathy Unruh   Cathy Unruh   Senior Vice President,
Human Resources

 

2